Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Terminal Disclaimer
1.	The terminal disclaimer filed on January 11, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date (of US. Patent No. 10,163,917 and 10,777,563) has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	Acknowledgment is made of applicant’s Amendment, filed 01/11/2022.   The changes and remarks disclosed therein were considered.
	An amendment of an abstract, the specification and claim 10 has been amended.  Claims 1-20 are pending in the application.
Response to Argument
2.	Applicant’s arguments filed on 01/11/2022 with respected to the rejection of Ramaswamy Durai Vishak Nirmal have been fully considered and are persuasive (see pages 7-8 of an amendment filed 01/11/22).  The rejection of Ramaswamy Durai Vishak Nirmal has been withdrawn.
Allowable Subject Matter
3.	Claims 1-20 is allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  Ramaswamy Durai Vishak Nirmal, Widjaja Yuniarto and Krieger Juri Heinrich taken individually or in combination do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations: 
Per claim 1: there is no teaching, suggestion, or motivation for combination in the prior art to “multiple electronic devices each having an electrode node and an electrode directly coupled to the electrode node, the electrode nodes of the multiple electronic device at least partially electrically isolated from each other; and a leaker device including an interconnect line directly coupled to each node of two or more electrode nodes of the multiple electronic devices and configured to discharge at least a portion of excess charge from the two or more electrode nodes” in an apparatus as claimed in the independent claim 1.  Claims 2-9 are also allowed because of their dependency on claim 1; or
Per claim 10: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “discharging at least a portion of excess charge from two or more electrode nodes of multiple electrode nodes using a leaker device including an interconnect line directly coupled to each of the two or more electrode nodes, the multiple electrode nodes at least partially electrically isolated from each other and each coupled to an electrode of an electronic device of multiple electronic devices” in a method as claimed in the independent claim 10.  Claims 11-14 are also allowed because of their dependency on claim 10; or
Per claim 15: there is no teaching, suggestion, or motivation for combination in the prior art to “multiple electronic devices each having an electrode node and an electrode directly coupled to the electrode node, the electrode nodes of the multiple electronic devices at least partially electrically isolated from each other; means for discharging at least a portion of the excess charge from the electrode nodes; and means for electrically coupling the electrode nodes to the means for discharging, including means for directly coupling two or more electrode nodes of multiple electrode nodes to the means for discharging” in an apparatus as claimed in the independent claim 15.  Claims 16-20 are also allowed because of their dependency on claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Pho M. Luu whose telephone number is 
571-272-1876. The Examiners can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms, can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 703.872.9306 for all official communications. 
	The information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Pho M Luu/
Primary Examiner, Art Unit 2824.